Citation Nr: 0115853	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  97-25 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Timeliness of filing an appeal concerning a June 1996 rating 
decision, denying service connection for a bilateral knee 
disability, residuals of a fractured right ankle, 
conjunctivitis of the left eye, a left elbow disability and a 
lung disorder, and an increased (compensable) evaluation for 
a low back disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from April 1981 to September 
1984 and from November 1989 to January 1995.  He also had 
more than 2 years and 7 months of unverified active service 
prior to April 1981.

This appeal came to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the RO that determined 
that the veteran had not submitted evidence of well-grounded 
claims of service connection for a lung disorder and a left 
elbow disability; denied service connection for a bilateral 
knee disability residuals of a fractured right ankle and 
conjunctivitis of the left eye on the merits; and denied an 
increased (compensable) evaluation for the low back 
disability.  In August 1998, the Board remanded the case to 
the RO for adjudication of the timeliness of the veteran's 
appeal with those matters and for issuance of an appropriate 
statement of the case.

In correspondence dated in June 1999, the veteran requested 
service connection for disabilities based on his status as a 
Persian Gulf veteran.  The veteran did not list any 
disabilities specific to veterans who served in the Persian 
Gulf War, and the RO has not adjudicated his entitlement to 
any such condition.  Under the circumstances, the veteran's 
entitlement to service connection for disability or 
disabilities due to service in the Persian Gulf War is not a 
matter for appellate consideration and is referred to the RO 
for appropriate action.

In a written argument dated in May 2001, the representative 
requested reopening of the claims of service connection for a 
bilateral knee disability, residuals of a fractured right 
ankle, conjunctivitis of the left eye, a left elbow disorder 
and a lung condition, and an increased (compensable) 
evaluation for the low back disorder if this appeal is 
denied.  These claims are currently being developed by the RO 
and are not matters for appellate consideration until 
adjudicated by the RO and appealed by the veteran.


FINDINGS OF FACT

1.  The claims of service connection for a bilateral knee 
disability, residuals of a fractured right ankle, 
conjunctivitis of the left eye, a left elbow disability and a 
lung disorder, and an increased (compensable) evaluation for 
a low back disability were denied in a June 1996 RO rating 
decision; the veteran was notified of those determinations in 
a letter dated on June 12, 1996.

2.  The veteran submitted a notice of disagreement on a VA 
Form 9 with the determinations in the June 1996 RO rating 
decision in October 1996.  

3.  The RO sent the veteran a statement of the case on those 
issues in October 1996.

4.  The veteran submitted a VA Form 9 on July 14, 1997.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal or 
correspondence containing the necessary information with the 
determinations in the June 1996 RO rating decision, denying 
service connection for a bilateral knee disability, residuals 
of a fractured right ankle, conjunctivitis of the left eye, a 
left elbow disability and a lung disorder, and an increased 
(compensable) evaluation for a low back disability, and the 
Board does not have jurisdiction over the denial of those 
claims in that RO rating decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  Correspondence concerning the necessary 
information will be construed as a substantive appeal.  
38 C.F.R. § 20.202.  The notice of disagreement shall be 
filed within 1 year from the date of mailing of notification 
of the initial review and determination.  The substantive 
appeal shall be filed within 60 days from the date of mailing 
of the statement of the case or within the remainder of the 
1-year period from the date of the notification of the 
initial review and determination being appealed.  38 U.S.C.A. 
§ 7105(b)(1) and (d)(3) (West 1991); 38 C.F.R. § 20.302(b).  
If a timely appeal is not filed with a determination, it 
becomes final.  38 U.S.C.A. § 7105(c).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) eliminated the concept 
of a well-grounded claim and redefined VA's duty to assist a 
veteran in the develop of a claim.  The provisions of this 
law are not applicable to the veteran's claims for service 
connection for a bilateral knee disability, residuals of a 
fractured right ankle, conjunctivitis of the left eye, a left 
elbow disability and a lung disorder, and an increased 
(compensable) evaluation for a low back disability that 
initiated the June 1996 rating decision, because, for reasons 
discussed hereinbelow, that decision became final in June 
1997.

In this case, the June 1996 rating decision denied the 
veteran's claims of service connection for a bilateral knee 
disability, residuals of a fractured right ankle, 
conjunctivitis of the left eye, a left elbow disability and a 
lung disorder, and an increased (compensable) evaluation for 
a low back disability.  The veteran was notified of the 
determinations on June 12, 1996, and he submitted a notice of 
disagreement of a VA Form 9 in October 1996.  The RO sent him 
and his representative a statement of the case on those 
matters in October 1996.  A review of the record does not 
show receipt of a VA Form 9 or other correspondence from the 
veteran notifying VA of his appeal of the issues in the 
statement of the case until receipt of a VA Form 9 on July 
14, 1997.  The VA Form 9 received on July 14, 1997, was not 
received within 60 days of the October 1996 statement of the 
case on those issues or within one year of the June 12, 1996 
letter notifying him of the determinations in the June 1996 
rating decision and is not timely.

The veteran alleges that his VA Form 9 submitted in October 
1996 should be considered a substantive appeal, but this 
document was used as the notice of disagreement with the 
determinations in the June 1996 RO rating decision and may 
not again be considered as the substantive appeal.  The 
statutory requirements require receipt of a substantive 
appeal after a statement of the case has been furnished 
pursuant to a notice of disagreement.  38 U.S.C.A. § 7105(a).

After consideration of all the evidence, the Board concludes 
that the veteran did not submit a timely substantive appeal 
with the denial of service connection for a bilateral knee 
disability, residuals of a fractured right ankle, 
conjunctivitis of the left eye, a left elbow disability and a 
lung disorder, and an increased (compensable) evaluation for 
a low back disability in the June 1996 RO rating decision.  
In view of this conclusion, the Board has no jurisdiction to 
entertain the veteran's request for appellate review of the 
denial of those claims in that RO rating decision.


ORDER

The appeal with regard to the timeliness of filing of a 
substantive appeal concerning the June 1996 rating decision, 
denying service connection for a bilateral knee disability, 
residuals of a fractured right ankle, conjunctivitis of the 
left eye, a left elbow disability and a lung disorder, and an 
increased (compensable) evaluation for a low back disability, 
is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

